The Disciplinary Review Board having filed with the Court its decision in DRB 17-094, concluding that as a matter of final discipline pursuant to Rule 1:20-13(c), TATIANA FILIMONOV POLEY of TENAFLY, who was admitted to the bar of this State in 1998, should be suspended from the practice of law for a period of one year based on respondent's criminal conviction in the state of New York of third-degree grand larceny and unauthorized practice of law, conduct that in New Jersey constitutes the violation of RPC 5.5(a) (unauthorized practice of law), RPC 8.4(b) (commission of a criminal act that reflects adversely on the lawyer's honesty, trustworthiness, or fitness as lawyer), RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d) (conduct prejudicial to administration of justice), and good cause appearing;
It is ORDERED that TATIANA FILIMONOV POLEY is suspended from the practice of law for a period of one year, effective immediately, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review **196Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(d) ; and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.